280 S.W.3d 788 (2009)
Willie J. HAMILTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91285.
Missouri Court of Appeals, Eastern District, Division One.
April 14, 2009.
Maleaner R. Harvey, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.
Prior report: 155 S.W.3d 793.

ORDER
PER CURIAM.
Willie Hamilton (Movant) appeals the motion court's denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Following his conviction by a jury in the City of St. Louis, the trial court rendered judgment against Movant for attempted statutory sodomy in the first degree, in violation of Sections 564.011 and 566.062, RSMo (2000).[1] Movant was sentenced to twenty years of imprisonment. This Court affirmed Movant's conviction in his direct appeal. State v. Hamilton, 155 S.W.3d 793, 794 (Mo.App. E.D.2005).
*789 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All subsequent statutory references are to RSMo 2000, unless otherwise indicated.